El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
El Gobernador del Estado Libre Asociado de Puerto Rico, Hon. Aníbal Acevedo Vilá, la Secretaria de Estado nominada, Hon. Marisara Pont Márchese, y el portavoz de la minoría del Partido Popular Democrático en la Cámara de Representantes de Puerto Rico, Hon. Héctor Ferrer Ríos, comparecen ante nos mediante la presente petición de mandamus. En esencia, solicitan nuestra intervención para que ordenemos al Secretario de la Cámara de Repre-sentantes, Ledo. José Enrique Meléndez Ortiz, que certifi-que que, conforme a la votación que tuvo lugar en la Sesión del 9 de mayo de 2005 en dicho cuerpo legislativo, la se-ñora Pont Márchese fue confirmada como Secretaria de Estado. Luego de evaluar con detenimiento los hechos par-ticulares de este caso y el derecho aplicable, en deferencia al ejercicio de los poderes constitucionales que le asisten a la Cámara de Representantes y en vista de que no se en-cuentran aquí presentes circunstancias que ameritan nuestra intervención, declinamos emitir el auto de mandamus solicitado.
El 2 de enero de 2005 el Hon. Aníbal Acevedo Vilá tomó posesión del cargo como primer ejecutivo del Estado Libre *880Asociado de Puerto Rico. Éste, haciendo uso de sus facul-tades constitucionales, designó a la señora Pont Márchese como Secretaria del Departamento de Estado. De acuerdo con lo dispuesto por el Art. IV, Sec. 5 de nuestra Constitu-ción, L.P.R.A., Tomo 1, dicha nominación fue referida a la Asamblea Legislativa para el consejo y consentimiento de ambas cámaras legislativas.
El Senado de Puerto Rico, luego del proceso de votación (26 votos a favor, 1 voto en contra), certificó su consenti-miento para la designación de la señora Pont Márchese como Secretaria de Estado. Restaba, por lo tanto, que la nominada fuera evaluada por la Cámara de Representantes.
La confirmación de la señora Pont Márchese como Se-cretaria de Estado fue traída a la consideración de la Cá-mara de Representantes durante la sesión celebrada el 9 de mayo de 2005, luego que la Comisión de Gobierno del referido cuerpo sometiera un informe favorable a la nominada. Según se desprende de la transcripción de dicha sesión, la primera votación se celebró a viva voz. Acto se-guido, el representante Hon. Víctor García San Inocencio informó que la votación tenía que llevarse a cabo por lista y no verbalmente. Dicho pedido fue secundado por el repre-sentante Hon. Héctor Ferrer Ríos, quien indicó que, con-forme al Reglamento de la Cámara de Representantes, los nombramientos eran considerados mediante votación por lista.
Por tal razón, se procedió a celebrar una votación por lista que resultó en 24 votos a favor de la nominada y 16 votos en contra. El Presidente de la Cámara de Represen-tantes, Hon. José Aponte Hernández, declaró que la señora Pont Márchese no fue confirmada por no contar ésta con el respaldo de una mayoría absoluta del cuerpo. Ante el plan-teamiento del Hon. Héctor Ferrer Ríos de que se requería una mayoría simple para la confirmación del nombra-miento, el Presidente del cuerpo reiteró su criterio, por lo *881que sostuvo que la señora Pont Márchese no fue confir-mada como Secretaria de Estado.
Posteriormente, durante la misma sesión, el represen-tante Hon. Luis Pérez Ortiz solicitó la reconsideración de la votación sobre el nombramiento de la señora Pont Márchese. El pedido fue secundado por cinco representantes. Además, dicha solicitud fue aprobada por el cuerpo en votación a viva voz. El representante Hon. Carlos Vizcarrondo Irizarry expuso que la solicitud de re-consideración debía alegarla un representante que hubiese votado con la mayoría, a lo que respondió el Presidente del cuerpo que el Hon. Luis Pérez Ortiz había votado a favor de la confirmación. En vista de ello, se procedió a celebrar la votación por lista en reconsideración. Ésta obtuvo el re-sultado de 20 votos a favor de la nominada y 22 votos en contra, por lo que el Presidente de la Cámara de Represen-tantes declaró que la señora Pont Márchese no había sido confirmada como Secretaria de Estado. Conforme a lo anterior, ese mismo día el Secretario de la Cámara de Repre-sentantes emitió una certificación mediante la cual comu-nicó al Gobernador que dicho cuerpo legislativo no prestó su consentimiento a la designación de la señora Pont Már-chese como Secretaria del Departamento de Estado de Puerto Rico.
Al día siguiente, los peticionarios presentaron el recurso de autos para cuestionar la validez de dicha certificación. Aducen que la señora Pont Márchese fue confirmada por la mayoría de los representantes presentes en una votación válida y que fue luego de una reconsideración irregular de dicha votación, que la Cámara de Representantes no con-firmó a la nominada. (1) Solicitan, por lo tanto, que se con-*882sidere como válida la votación por lista inicial y, en conse-cuencia, expidamos el auto de mandamus para ordenar al licenciado Meléndez Ortiz que certifique la confirmación de la señora Pont Márchese como Secretaria de Estado.
Vista la petición, ordenamos a los peticionarios que em-plazaran al Secretario de la Cámara de Representantes y concedimos un término simultáneo, contado a partir del emplazamiento, para que las partes presentaran sus posiciones. Además, ordenamos al Secretario de la Cámara de Representantes que presentara copia de la transcrip-ción y de la grabación de la sesión celebrada el 9 de mayo de 2005 en la Cámara de Representantes. Finalmente, con-cedimos a las partes un término simultáneo para que pre-sentaran una réplica, de entenderlo necesario. Con el be-neficio de las comparecencias de las partes y de la aludida transcripción y grabación, procedemos a resolver el recurso con la rapidez que este asunto requiere.
r-H hH
Nuestro sistema republicano de gobierno, que emana del Art. I, Sec. 2 de nuestra Constitución, está compuesto por tres poderes claramente encomendados a tres ramas distintas y separadas:
El gobierno del Estado Libre Asociado de Puerto Rico tendrá forma republicana y sus Poderes Legislativo, Ejecutivo y Judicial, según se establecen por esta Constitución, estarán igualmente subordinados a la soberanía del pueblo de Puerto Rico. Art. I, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 256.
Esta separación de poderes entre las tres ramas responde a dos criterios, a saber: (1) se protege la libertad de los ciudadanos, pues el poder no se concentra en una de ellas, y (2) se salvaguarda la independencia de cada rama del Gobierno, ya que se evita que una de ellas domine o interfiera con el poder de las otras. Colón Cortés v. Pes-*883quera, 150 D.P.R. 724, 750 (2000). No obstante, esta divi-sión de poderes no significa que cada una de las tres ramas del Gobierno deba desempeñarse con entera abstracción de las demás. Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 89 (1998). Por el contrario, se aspiró a crear un sistema de pesos y contrapesos, “con el propósito de generar un equi-librio dinámico entre poderes coordinados y de igual rango, y evitar así que ninguno de éstos amplíe su autoridad a expensas de otro”. (Escolio omitido.) Misión Ind. P.R. v. J.P., supra, pág. 89.
Respecto a la interacción que debe existir entre las tres ramas del Gobierno para alcanzar el propósito que persigue la separación de poderes, este Tribunal ha expre-sado lo siguiente:
“La relación entre los poderes del Gobierno debe ser una diná-mica y armoniosa. Su éxito depende de que cada una acepte y respete la autoridad de las otras y entienda la interrelación de sus funciones. Su perdurabilidad requiere que cuando haya un conflicto sobre el alcance de los poderes constitucionales de cualquiera de ellas, los tribunales intervengan con prudencia y deferencia para aclarar los contornos de la Constitución y facilitar la resolución de las diferencias.” Sánchez et al. v. Srio. de Justicia et al., 157 D.P.R. 360, 386 (2002), citando a Silva v. Hernández Agosto, 118 D.P.R. 45, 57 (1986).
Como surge de lo anterior, cuando haya un con-flicto entre la Rama Ejecutiva y la Rama Legislativa, le corresponde a la Rama Judicial interpretar las disposicio-nes constitucionales y proveer un foro para dilucidar la controversia, ya que el Poder Judicial es el último intér-prete de la Constitución y de las leyes. Colón Cortés v. Pesquera, supra; Silva v. Hernández Agosto, supra; Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). Es decir, “nuestra estructura de gobierno no permite que las ramas políticas del Gobierno se conviertan en árbitros de sus pro-pios actos”. Silva v. Hernández Agosto, supra, pág. 55.
Sin embargo, al ejercitar ese poder, debemos ser *884conscientes de que la interpretación inicial que de la Cons-titución haga otra rama merece deferencia.(2) Noriega Rodríguez v. Jarabo, 136 D.P.R. 497 (1994). A fin de cuentas, los funcionarios que dirigen y laboran en dichas ramas po-líticas también se obligaron bajo juramento a cumplir fiel-mente con nuestra Constitución y pueden formular sus propias conclusiones respecto a ella, en ausencia de una expresión nuestra sobre cierta interpretación constitucional. Véase L.H. Tribe, American Constitutional Law, 3ra ed., Nueva York, Ed. Foundation Press, 2000, Vol. I, Sec. 5-1, pág. 795.

Por otro lado, dicho ordenamiento constitucional requiere que las tres ramas reconozcan y respeten los ámbitos constitucionales de cada una. Así pues, la deferencia judicial que le concedemos a la Rama Legislativa y a la Rama Ejecutiva tiene como corolario necesario que ellas también tengan la misma deferencia hacia los poderes conferidos por nuestra Constitución a la Rama Judicial, para así evitar que se menoscabe el sistema republicano de gobierno.

[ — I hH hH
Conscientes de este ordenamiento constitucional, este Tribunal, al igual que el Tribunal Supremo de Estados Unidos, ha desarrollado una doctrina de autolimitación judicial cuando surgen conflictos entre las ramas de gobierno, basada en el concepto de justiciabilidad. Véase Tribe, op. cit, Sec. 3-14, págs. 387-391. Conforme a dicha doctrina, un caso no es justiciable cuando se presenta una cuestión política o una de las partes carece de legitimación activa para promover un pleito.
*885Estas limitaciones al Poder Judicial descansan en dos premisas: (1) que los tribunales únicamente pueden resolver asuntos que surgen de un contexto adversativo capaz de ser resuelto judicialmente y, más pertinente para el caso de autos, (2) que la Rama Judicial no intervendrá, prudencialmente, en áreas reservadas a otras ramas del Gobierno, restricción inherente a la división tripartita de nuestro sistema republicano. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).
Una de las doctrinas derivadas de este enfoque prudencial, denominada legitimación activa {standing), cumple con el propósito de asegurar al tribunal que la parte promovente tenga un interés de magnitud suficiente para, con toda probabilidad, motivarlo a proseguir su causa de acción vigorosamente. Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992). En ausencia de una legislación que la conceda, hay legitimación activa cuando: (1) la parte que reclama ha sufrido un daño claro y palpable; (2) el daño es real, inmediato y preciso, no abstracto o hipotético; (3) existe una relación causal razonable entre la acción que se ejecuta y el daño alegado, y (4) la causa de acción surge al amparo de la Constitución o de alguna ley. íd.; P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982).
En el caso específico de los legisladores, hemos recono-cido acciones legitimadas en varias ocasiones. Así lo hici-mos ante una controversia sobre la elegibilidad de un le-gislador para ocupar un escaño legislativo. Santa Aponte v. Srio. del Senado, supra. También lo hemos hecho: cuando alguna de las Cámaras ha autorizado a uno o varios legis-ladores a vindicar derechos y prerrogativas de dicha Cá-mara, Hernández Agosto v. Romero Barceló, supra; al cues-tionarse ciertas reglas que coartaban el derecho *886constitucional a participar en los procedimientos celebra-dos en las comisiones del Senado, Silva v. Hernández Agosto, supra; cuando un legislador se ve afectado directa-mente en su carácter personal por acciones gubernamenta-les, Noriega v. Gobernador, 122 D.P.R. 650 (1988), y ante el reclamo de inconstitucionalidad de una regla interna del cuerpo que impedía registrar la abstención de los legisla-dores en una votación, Noriega Rodríguez v. Jarabo, supra, entre otras.
Particularmente, en Silva v. Hernández Agosto, supra, reconocimos legitimación activa a varios senadores de la minoría que impugnaron la validez constitucional de una regla que regía los procedimientos investigativos de la Co-misión de lo Jurídico del Senado. Al aplicar la regla impug-nada, estos senadores resultaron excluidos de unas reunio-nes investigativas que celebró la Comisión. En vista de la lesión constitucional que producía el impedir a los senado-res de minoría ejercer sus prerrogativas legislativas en los procesos investigativos y deliberativos de la Comisión, y tomando en consideración otros factores, determinamos que la controversia era justiciable.
 Ahora bien, hemos resuelto que un legislador no tiene legitimación activa para demandar en representa-ción de sus votantes o del interés público (Hernández Torres v. Gobernador, supra) ni bajo el pretexto de que se le han afectado sus prerrogativas al no permitírsele fiscalizar la obra legislativa, cuando se le ha dado participación en los procesos legislativos. Hernández Torres v. Hernández Colón et al., supra. En todo caso, el legislador tendrá que demostrar la existencia de los requisitos establecidos en la doctrina para que se le reconozca su legitimación. Hernández Torres v. Hernández Colón et al., supra. Así, evitamos que el senador o representante traslade al foro judicial —en búsqueda de una segunda oportunidad— su intento fallido de lograr cierto resultado en un proceso legislativo *887válido, hecho que trastocaría la separación de poderes. Noriega v. Hernández Colón, supra.
IV
¿Tienen legitimación activa (standing) los peticionarios en el presente caso?
Respecto al Hon. Héctor Ferrer Ríos —único de los pe-ticionarios que es miembro de la Cámara de Representan-tes— éste no ha alegado que en el caso particular ante nuestra consideración se le hayan lesionado sus derechos y prerrogativas constitucionales como legislador durante el proceso aludido. Además, de la transcripción de la sesión celebrada el 9 de mayo de 2005 en la cámara baja se des-prende que el representante Ferrer Ríos tuvo su oportuni-dad de votar y de debatir sus planteamientos en el Hemiciclo. Tampoco se limitó su intervención en el proceso de confirmación de la nominada. Finalmente, ni siquiera se alega que se le haya privado de los derechos que corres-ponden a la minoría legislativa, según nuestra Constitución. Véase Silva v. Hernández Agosto, supra.
Por otra parte, no procede considerar sus alegaciones en torno al cómputo de los votos emitidos por los representan-tes González Rodríguez y Márquez García, ya que éstos no han comparecido a este Tribunal a reclamar que se le vio-laron sus prerrogativas legislativas. De hecho, el Hon. Héctor Ferrer Ríos no alega que represente a estos terceros o que los mencionados representantes no puedan hacer valer sus propias facultades legislativas, por lo que necesitan de un tercero para vindicarlas. Véase E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983).
Por lo tanto, es nuestro criterio que en el caso de autos el mencionado representante no ha manifestado haber su-frido daños claros y palpables, ya sea en su carácter personal o como legislador. Sencillamente, no nos ha convencido de que “no se trata de un traslado del debate legislativo al *888foro judicial y sí de una verdadera lesión a sus prerrogati-vas legislativas”. Hernández Torres v. Hernández Colón et al., supra, pág. 601.
En cuanto a los restantes peticionarios, la Sra. Mari-sara Pont Márchese no ha expuesto un daño claro y palpable más allá de la pérdida de su expectativa y de su deseo de servir a Puerto Rico como la Secretaria del Departa-mento de Estado. Independientemente de los méritos de su nominación por el Gobernador, la señora Pont Márchese no tiene un derecho sobre dicho cargo precisamente porque no ha sido confirmada por ambas cámaras, según lo requiere el Art. IV, Sec. 5 de nuestra Constitución, supra. Tampoco se han expedido las correspondientes credenciales ni ha prestado su juramento una vez nombrada, como ocurrió en el caso United States v. Smith, 286 U.S. 6 (1932). En vista de ello, este Tribunal no puede confeccionar un remedio judicial que no conlleve una intromisión indebida en el po-der legislativo.
Por último, en cuanto al Hon. Aníbal Acevedo Vilá, aun cuando reconocemos su facultad para acudir en casos apro-piados al cauce judicial para vindicar sus prerrogativas constitucionales, entendemos que en este caso no se ha ale-gado, y menos establecido, de qué manera la ausencia de confirmación de la señora Pont Márchese como Secretaria de Estado ha violentado sus facultades ejecutivas constitucionales. El Hon. Aníbal Acevedo Vilá ha sufrido la pérdida de una nominada a su gabinete por falta de confir-mación, sin embargo, ello es consecuencia del sistema de pesos y contrapesos que es intrínseco a la separación de poderes de nuestro ordenamiento constitucional.
En Hernández Agosto v. López Nieves, 114 D.P.R. 601, 620 (1983), indicamos claramente, respecto a la facultad de nombramiento del Gobernador y en atención precisamente a la doctrina de separación de poderes, que
... la Rama Ejecutiva no puede despojar a la Rama Legislativa del poder de confirmación que le confiere la Constitución y las *889leyes. Tampoco puede el Senado o la Rama Legislativa usur-par el poder de nominación del señor Gobernador mediante afirmaciones indicativas de que confirmará únicamente a de-terminado candidato.
Sin embargo, en la petición de mandamus presentada ante esta Curia, el Gobernador no alega que la falta de confirmación de la señora Pont Márchese constituya una usurpación de su poder constitucional de nominación ni que lo ocurrido demuestre que la Cámara de Representan-tes intenta de esta manera que se nomine a un candidato determinado. El Gobernador, de hecho, ejerció su poder al nominar a la señora Pont Márchese y, a su vez, la Cámara de Representantes descargó su obligación constitucional.
Además, en la petición de mandamus lo único que el Gobernador argumenta se limita a cuestionar el procedi-miento y el Reglamento utilizado por la Cámara de Repre-sentantes en la votación sobre la confirmación de la señora Pont Márchese. En ninguna parte de su petición expone cuál es el daño específico que la actuación legislativa in-flige en sus facultades constitucionales como Gobernador.
En vista de lo anterior, concluimos que no están presen-tes en este caso las condiciones necesarias para nuestra intervención mediante el auto solicitado.
V
La conclusión a la que llegamos, de ordinario, sería su-ficiente para disponer del caso, esto es, para denegar la petición del mandamus presentada. Si los peticionarios no tienen acción legitimada, prudencialmente nos abstendría-mos, como regla general, de entender en los méritos de éste.
Ahora bien, y con el propósito de que no quede duda en la mente de persona alguna sobre la validez de los actos de la Cámara de Representantes en una controversia de tanta importancia pública como la de autos, aun aceptando —a *890los fines de la argumentación— que los peticionarios tuvie-ran acción legitimada (“standing”) para instar el recurso de “mandamus”, el resultado sería el mismo. Veamos.
Así como se le delegó a este Tribunal Supremo la facultad para determinar la constitucionalidad de un acto (Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1), la Constitución autorizó a cada cámara que compone nuestra Asamblea Legislativa a “adopta [r] las reglas propias de cuerpos legislativos para sus procedimientos y gobierno interno”.(3) Art. Ill, Sec. 9, Const. E.L.A., L.P.R.A, Tomo 1, ed. 1999, pág. 371.
Examinemos, en primer lugar, la manera en que se re-lacionan estos poderes delegados y determinemos cuándo procede, como norma general, la intervención judicial con las reglas de procedimientos internos de la Rama Legisla-tiva y su aplicación.
Aun cuando hemos interpretado la See. 9 del Art. Ill de nuestra Constitución, supra, en pocas instancias nos hemos referido a la facultad de la Rama Legislativa de adoptar sus propias reglas y procedimientos. Así, en Silva v. Hernández Agosto, supra, expresamos que los cuerpos legislativos pueden adoptar reglas de gobierno interno como corolario de su poder inherente de controlar sus procedimientos. No obstante, aclaramos que la Asamblea Legislativa y sus comisiones no podían obviar e ignorar las limitaciones constitucionales al ejercer su función de reglamentar.
El alcance de esta sección fue discutido con mayor detenimiento en Noriega Rodríguez v. Jarabo, supra. *891En ese caso, dos representantes atacaron la constituciona-lidad de una regla interna de la Cámara de Representan-tes que regulaba el procedimiento para abstenerse durante una votación cameral. Luego de reiterar la doctrina esbo-zada en Silva v. Hernández Agosto, supra, expresamos la importancia que revisten las reglas internas legislativas como instrumentos y herramientas de trabajo, necesarias para determinar en forma ordenada la voluntad de la mayoría. Reconocimos, además, que cada cuerpo legisla-tivo está en posición óptima para adoptar o interpretar sus propias reglas de gobierno interno, ya que la Asamblea Le-gislativa tiene, de ordinario, amplia discreción para decidir en qué forma lleva sus procedimientos y cumple con los requisitos constitucionales.
De lo anterior resulta claro que en nuestra jurisdicción hemos acogido la doctrina de deferencia judicial hacia la adopción e interpretación por parte de las cámaras legislativas de sus reglas y procedimientos. En la medida que dichas reglas estén dentro de los parámetros de los poderes delegados, los tribunales no pasarán juicio, de ordinario, sobre las interpretaciones o la aplicación de éstas por el cuerpo legislativo. Noriega Rodríguez v. Jarabo, supra. Después de todo, debemos presumir que los procesos legislativos se celebran dentro de un marco de legalidad. P. Mason, Mason’s Manual of Legislative Procedures, ed. 2000, Eagan, West Group, Sec. 73(8), pág. 65. Sin embargo, ello no significa que dichos procesos y reglamentos sean inmunes a una intervención judicial, pues este Foro no puede ceder su responsabilidad de determinar, en última instancia, si tales actos legislativos se encuentran enmarcados en sus poderes constitucionales.
A modo ilustrativo y comparativo, encontramos que los tribunales federales han abordado cuestionamientos sobre procedimientos legislativos, y la aplicación e interpretación de las reglas que lo regulan, con marcada deferencia.
*892La Constitución de Estados Unidos, en su Art. I, Sec. 5, Cl. 2, estableció que cada cámara legislativa puede deter-minar las reglas para regir sus procedimientos. Ver Art. I, Sec. 5, Const. EE.UU., L.P.R.A., Tomo 1. En U.S. v. Ballin et al., 144 U.S. 1 (1891), el Tribunal Supremo federal tuvo la oportunidad de interpretar el alcance de esta disposición constitucional. En dicho caso, el más alto foro judicial federal estableció los parámetros que regirían la revisión judicial ante el cuestionamiento de la validez de una regla interna promulgada por la Cámara de Representantes en cuanto al método de determinar y registrar la presencia de quorum en dicho cuerpo. Allí se expresó:
Neither do the advantages or disadvantages, the wisdom or folly, of such a rule present any matters for judicial consideration. With the courts the question is only one of power. The constitution empowers each house to determine its rules of proceedings. It may not by its rules ignore constitutional restraints or violate fundamental rights, and there should be a reasonable relation between the mode or method of proceeding established by the rule and the result which is sought to be attained. But within these limitations all matters of method are open to the determination of the house .... U.S. v. Ballin et al., supra, pág. 5.
Asimismo, se ha resuelto que los tribunales darán gran peso a la interpretación que de sus propias reglas realice cada cámara, aunque ésta no será concluyente. United States v. Smith, supra. Además, algunos tribunales han deter-minado que cuando las reglas resulten ambiguas, bajo cier-tas circunstancias no se aconseja la intervención judicial. U.S. v. Rostenkowski, 59 F.3d 1291 (D.C. Cir. 1995); Texas Ass’n of Concerned Taxpayers v. U.S., 772 F.2d 163 (5to Cir. 1985).
Igualmente, se ha establecido que aun cuando no existe una prohibición absoluta a la revisión judicial de los proce-dimientos legislativos, Cable News Network v. Anderson, 723 F. Supp. 835 (D.C. 1989), ello no significa que los tribu-*893nales tengan la obligación de intervenir cada vez que se les presenta alguna controversia relacionada con estos procesos. Vander Jagt v. O’Neill, 699 F.2d 1166 (D.C. Cir. 1983). En otras palabras, hay que distinguir entre la exis-tencia del poder para intervenir y cuándo es prudente ejercerlo. Id.
Pasamos a exponer los procedimientos que establece el Reglamento de la Cámara de Representantes de Puerto Rico para la consideración y determinación de los nombra-mientos sometidos por el Gobernador a dicho cuerpo.
VI
Mediante la R. de la C. 1 de 2 de enero de 2005, la Cámara de Representantes del Estado Libre Asociado de Puerto Rico aprobó el Reglamento que regirá los procedi-mientos internos de dicho cuerpo legislativo durante el cuatrienio 2005-2008 (Reglamento). La Sec. 1.5 del Regla-mento, pág, 4, preceptúa, en parte, que
[e]l Presidente será responsable del cumplimiento de las disposiciones de este Reglamento. A tales fines, tendrá facul-tad para su interpretación y la responsabilidad de su aplica-ción de forma justa y razonable, tomando en consideración el orden, la dignidad e integridad de la Cámara y de sus procedimientos.
En lo pertinente al caso que nos ocupa, la Regla 45 del Reglamento establece las pautas que han de seguirse cuando lo que se considera es la confirmación de nombramientos. En la See. 45.4 de esta regla se dispone que la votación a esos efectos será por lista. Culminado el proceso, el Secretario de la Cámara de Representantes no-tificará al Gobernador la determinación del cuerpo. No obs-tante, dicha notificación no se efectuará hasta tanto haya expirado el plazo para solicitar la reconsideración del asunto.
Conforme a la Regla 40 del aludido Reglamento, cual-quier representante podrá solicitar la reconsideración de *894un asunto ya resuelto, siempre que dicha solicitud se haga en la misma sesión en la que se consideró el asunto o en el siguiente día de sesión. La reconsideración se podrá plan-tear en una sola ocasión. Además, se requiere que la soli-citud a tales efectos sea debidamente secundada. Sin embargo, cuando la votación se lleve a cabo por lista, sólo podrá solicitar la reconsideración un representante que, mediante su voto, fuese parte del grupo que obtuvo la ma-yoría en dicha votación.
Evaluemos lo sucedido en la Cámara de Representantes a la luz de estas disposiciones reglamentarias.
Luego de estudiar con detenimiento la transcripción y la grabación de la sesión celebrada el 9 de mayo de 2005 en la Cámara de Representantes, concluimos que el proceso de consideración de la nominación de la señora Pont Már-chese se ajustó a los parámetros reglamentarios aludidos. La primera votación celebrada fue a viva voz; no obstante, se anuló porque no cumplió con el requisito reglamentario que exigía una votación por lista. La segunda votación se celebró por lista. Un legislador que había votado en el grupo mayoritario solicitó la reconsideración dentro de la misma sesión. Dicho pedido fue secundado por cinco representantes. El asunto de la reconsideración, aún así, fue presentado ante el cuerpo, que decidió a viva voz recon-siderar la votación inicial. Esta segunda votación en recon-sideración se llevó a cabo por lista y su resultado produjo que la nominada no fuera confirmada.
Considerando lo anterior y evaluando las contenciones expuestas en la petición, en su justa perspectiva, resulta claro que el remedio que se pretende alcanzar, en última instancia, es que este Tribunal imponga una determina-ción legislativa que no obtuvo la aprobación del cuerpo. Los peticionarios alegan que la señora Pont Márchese fue con-*895firmada por la mayoría de los presentes (24 votos a favor, 16 votos en contra) en una votación válida por lista, por lo que procede que se le certifique tal resultado al Gobernador. No obstante, dicha votación fue objeto de re-consideración, en la cual la señora Pont Marchase no re-sultó confirmada (20 votos a favor, 22 votos en contra).(4) Esta última votación se convirtió en la determinación de la Cámara de Representantes para todos los efectos,(5) y así fue certificado al Gobernador por el licenciado Meléndez Ortiz, Secretario del cuerpo legislativo. En vista de que hay una votación final en reconsideración en contra de la designación de la señora Pont Márchese, es improcedente la solicitud de los peticionarios.
Por otro lado, en lo que respecta al argumento de los peticionarios de que a los representantes Hon. Francisco González Rodríguez y Hon. Bernardo Márquez García se les contó su voto como en contra de la nominada, cuando en realidad votaron en contra de la reconsideración, es nece-sario recalcar que dichos legisladores no solicitaron a tiempo que sus votos fueran adjudicados a favor de la se-ñora Pont Márchese ni acudieron a los tribunales a cues-tionar el resultado de la votación emitida en reconsideración. Surge de la transcripción que la Cámara de Representantes había votado a viva voz a favor de re-considerar la nominación de la señora Pont Márchese, luego de que fuera secundada la moción. Por lo tanto, este asunto fue adjudicado antes de que estos dos representan-tes emitieran sus votos por lista. En esas circunstancias, correspondía a los dos legisladores acudir a los tribunales a impugnar la votación si entendían que se habían violado *896sus prerrogativas legislativas. Sin embargo, ellos ni se unieron al recurso presentado por los peticionarios ni pre-sentaron acciones separadas. En ausencia de algún recurso presentado por estos dos representantes, cualquier deci-sión nuestra para adjudicar sus votos de otra manera, como pretenden los peticionarios, sería no solamente im-procedente e imprudente, sino también una intromisión in-debida en los procesos que se celebran en la Cámara de Representantes.
Antes de concluir, este caso amerita que destaquemos nuestras expresiones en Noriega Rodríguez v. Jarabo, supra, págs. 533-534:
... [IV] opodemos convertirnos en árbitros de todas las dispu-tas internas que tienen los legisladores sobre la interpretación y aplicación de reglas legislativas relativas a procedimientos puramente parlamentarios. Sin embargo, no estamos abdi-cando a nuestra facultad de ser los máximos intérpretes de las actuaciones legislativas. Dicha facultad la ejerceremos cuando las actuaciones de otras ramas de gobierno presenten claros problemas de constitucionálidad y no meras disputas procesa-les o interpretativas. No podemos trasladar al foro judicial las controversias internas de las ramas legislativas, que son pro-ducto de las discrepancias entre los legisladores, surgidas a través del proceso normal y usual del debate legislativo. (Én-fasis suplido.)
Por los fundamentos que anteceden, se deniega el auto de “mandamus”.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez emitió una opinión de conformidad y concurrente. El Juez Asociado Señor Fus-ter Berlingeri emitió una opinión disidente.

C1) Argumentan que en la votación en reconsideración, los representantes Hon. Francisco González Rodríguez y Hon. Bernardo Márquez García emitieron sus votos bajo la premisa equivocada de que el asunto por dilucidarse era la procedencia de la reconsideración y no la reconsideración misma de la confirmación de la señora Pont Márchese. Los representantes González Rodríguez y Márquez García no se han unido a la acción presentada por el Hon. Héctor Ferrer Ríos.


 Ello no significa que este Tribunal claudique a su deber de interpretar final-mente la Constitución. No obstante, nuestra intervención debe estar revestida de prudencia.


 Anteriormente, se le había otorgado a la entonces Cámara de Delegados la facultad de ejercer las mismas atribuciones que usualmente le competían a los cuer-pos legislativos parlamentarios, respecto a la dirección de sus procedimientos. Acta Foraker, 31 Stat. 77, Documentos Históricos, See. 3, L.P.R.A., Tomo 1. Dicha autori-dad le fue reiterada al Senado y a la Cámara de Representantes de Puerto Rico mediante la See. 32 del Acta Jones, 39 Stat. 951 Documentos Históricos, See. 2, L.P.R.A., Tomo 1.


 Según P. Mason, Mason’s Manual of Legislative Procedures, ed. 2000, Eagan, West Group, Sec. 751(3), pág. 538: “Where the original vote was to approve an appointment [of the Governor], the subsequent vote of reconsideration had the effect of disapproving the appointment.”


 Habida cuenta que la mayoría del cuerpo legislativo votó en reconsideración contra la designación de la señora Pont Márchese, no emitiremos opinión sobre qué mayoría, absoluta o simple, se requiere para la confirmación de nombramientos.